DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the   filed on June 28, 2019.  Claims 1-20 are Original. Claim 1-20  currently pending and have been examined.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 208.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In ¶3, the phrase should read, “for how a table is to be set” to correct the grammar.
In ¶3, the phrase should read, “the organization’s inability” to correct the grammar.
In ¶33, the word “apparatus” is misspelled.  
¶45 states that “the system 200 also shows a container template 208” in reference to FIG. 3. However, this is not true. FIG. 5 shows a container template 108.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 10, and 19 recite “an item identification system positionable on the base.” However, the specification describes only that “the dining surface preparation structure constitutes the item identification system other than “3-dimensional representations of dining items,” and the written specification and/or figures do not describe that sufficiently. FIG. 3 appears to depict graphic indicia only (i.e., the base serves as a support for the printed matter, the printed matter is not on a separate support that is “positionable” on the base).
Claims 1, 10, and 19 also recite “an item location system positionable on the base.” However, the specification describes only that “the dining surface preparation apparatus 100 can include an item location system;” and “the item location system can include notches, ridges, ribs, bumps, grooves, written descriptions, distances, coordinates, and/or templates configured to provide location of dining items on a dining surface area” (¶43). It is unclear what additional structure constitutes the item identification system, as the notches in FIG. 3 appear to be integral with the base, not “positionable” thereon. The written specification and/or figures do not describe this system sufficiently. 
A determination as to nonenablement is based on consideration of all the evidence as a whole. In re Wands, 858 F.2d 731, 737, 740 (Fed. Cir. 1998) (relevant factors include (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the  See also MPEP § 2164.01(a) and § 2164.04. 
Here, the claims are very broad, very little direction has been provided by the inventor, and there are no working examples of the claimed embodiments that are described sufficiently. Despite the nature of the invention being simple and straightforward, the quantity of experimentation needed to make or use the invention based on the content of the disclosure is undue.
While the applicability of other factors for and against subject-matter eligibility has been considered, the weight of the factor(s) described above compels this conclusion.  
Claims 2-9, 11-18, and 20 are also rejected for their incorporation of the above through their respective dependencies of claims 1, 10, and 19.
NOTE: For examination purposes, Examiner assumes that the item identification system is printed indicia and the item location system is integral with the base (e.g., notches).

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 9, 12, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
has a circular, a square, a rectangular, an oval, or a trapezoidal shape.”
The term "generally linear" in claims 9 and 18 is a relative term which renders the claims indefinite. The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4, 9-14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Butlers and the ‘Butler Stick,’” Etiquipedia, https://web.archive.org/web/20140503011436/https://etiquipedia.blogspot.com/2014/01/butlers-and-butler-stick.html, May 3, 2014 (“Etiquipedia”).
Regarding claim 1 (Original), Etiquipedia teaches a dining surface preparation apparatus (butler stick, Image, p. 4) comprising: a base configured to interface with a dining surface area (butler stick interfaces with dining surface area, e.g., tablecloth on table, Image, p. 2); an item identification system on the base arranged to provide identification of at least one dining item (butler stick has a central “0” position, Image, p. 4; the bottom edge of the plate or charger is placed at the “0” position on the butler stick, Images, p. 3); and an item location system on the base and configured to provide location of the at least one dining item on the dining surface area (the butler stick has evenly spaced symmetrical markings (1, 2, 3, etc. and measurement tick marks) going left and right from the central “0” position, Image, p. 4; these markings are used to locate utensils symmetrically adjacent the plate, p. 3).  
It should be noted that the limitation “item identification system on the base” is printed matter and has not been given patentable weight. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where a product merely serves as a support for printed matter, no functional relationship exists. Further, because the printed matter (item identification system) and the product (base) do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals,  In re Ngai, 367 F.3d at 1339. See also MPEP § 2111.05. Further, even if it were given patentable weight, Etiquipedia teaches this limitation as set forth above.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding claim 10 (Original), Etiquipedia teaches a dining surface preparation system comprising: at least one dining device (e.g., chargers/plates, utensils, glassware, napkins, Images, p. 3); a base configured to interface with a dining surface area (see prior-art rejection of claim 1); an item identification system positionable on the base arranged to provide identification of at least one dining item (see prior-art rejection of claim 1); and an item location system positionable on the base and configured to provide location of the at least one dining item on the dining surface area (see prior-art rejection of claim 1).
It should be noted that the limitation “item identification system on the base” is printed matter and has not been given patentable weight. Even if it were, Etiquipedia teaches this limitation.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 See prior-art rejection of claim 1.

Regarding claims 2 and 12 (Original), Etiquipedia teaches wherein the base is configured to interface with a dining surface area having a circular, a square, a rectangular, an oval, or a trapezoidal shape (butler stick capable of interfacing with a dining surface of any shape as it engages the flat top of the dining surface, Image, p. 2, Images, p. 3).  
Regarding claims 3 and 13 (Original), Etiquipedia teaches wherein the item identification system includes at least one graphic, picture, item descriptor, or icon representing dining utensils, glasses, dining devices, dining instruments, or specialty items for dining events (“0” is a “graphic,” “picture,” “item descriptor” and/or “icon” representing a charger or plate, p. 3, Image, p. 4).  
It should be noted that the limitation “at least one graphic, picture, item descriptor, or icon representing dining utensils, glasses, dining devices, dining instruments, or specialty items for dining events” is printed matter and has not been given patentable weight. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where a product merely serves as a support for printed matter, no functional relationship exists. Further, because the printed matter (indicia of the item identification system) and the product (base) do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339. See also MPEP § 2111.05. Further, even if it were given patentable weight, Etiquipedia teaches this limitation as set forth above.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claims 4 and 14 (Original), Etiquipedia teaches wherein the item location system includes at least one template, width horizontal distance indicator, length distance indicator, radial distance indicator, or circumferential distance indicator (the symmetrical markings are width horizontal distance indicators, Images, pp. 3-4; the symmetrical markings can also be used to measure length, Image, p. 2; the symmetrical markings can indicate radius from the “0” position, Images, p. 3; and the symmetrical markings can indicate circumference when measured from the “0” position, Images, pp. 3-4).  
wherein the base is generally linear (tri-fold butler stick extends to a linear 36 inches in use, Images, pp. 3-4) and includes a length of 24 inches (a length of 36 inches inherently includes a length of 24 inches), the base arranged to interface with a table with straight sides (Images, pp. 2-3).  
Regarding claim 11 (Original), Etiquipedia teaches wherein the at least one dining device includes at least one of a dish, a utensil, and a container (see prior-art rejection of claim 10).  
Regarding claim 19 (Original), Etiquipedia teaches a method for preparing a dining surface (how to use a butler stick, p. 3) comprising: interfacing a base with a dining surface area (align the butler stick at the edge of the table, p. 3); identifying at least one dining item with an item identification system on the base (charger/plate corresponds to the “0” position on the butler stick, p. 3); and locating the at least one dining item on the dining surface area with an item location system on the base (charger/plate centered above the tick mark for the “0” position on the butler stick, pp. 3, 4).  
Regarding claim 20 (Original), Etiquipedia teaches wherein the interfacing includes interfacing with circular, square, rectangular, oval, or trapezoidal shaped dining surface areas (e.g., tables with straight edges, pp. 2-3; tables with straight edges would include at least square, rectangular, triangular, trapezoidal, hexagonal, octagonal, etc.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7, 8, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Etiquipedia as applied to claims 1 and 10 respectively above, and further in view of “Breman Precision Metal Ruler,” Breman Precision, https://www.amazon.com/Inch-Stainless-Steel-Metal-Ruler/dp/B01884OU82, November 16, 2017 (“Breman”).
Regarding claims 5 and 15 (Original), Etiquipedia may not explicitly teach further including a surface coating configured to provide a non-staining interface between the dining surface preparation system and the dining surface area and to provide static friction between the dining surface preparation system and the dining surface area. However, Breman teaches a yardstick with a non-slip cork backing (i.e., “surface coating”) that holds the ruler steady and prevents ink from leaking under the ruler (p. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the butler stick of Etiquipedia to include a cork backing as in Breman in order to yield the predictable results of protecting the dining surface (non-marring, capable of preventing stains) and to provide a non-slip (i.e., “static friction”) interface between the butler stick and the dining surface (e.g., table).
Regarding claims 7 and 17 (Original), Etiquipedia teaches that the butler stick has a length of 36 inches (18 inches from the “0” mark in each direction, Image, p. 4), so it inherently includes a length of 23. 5 inches. Etiquipedia may not explicitly teach wherein the base includes an arc having a 44.88-degree curvature, the base arranged to interface with a 60-inch diameter table. However, Breman teaches a flexible, stainless steel 36-inch ruler (p. 1) that is flexible enough for measuring curved surfaces (p. 1, Image, p. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date to make the butler stick of Etiquipedia from flexible stainless steel in order to yield the predictable result of being able to align the butler 
Regarding claims 8 and 18 (Original), Etiquipedia teaches that the butler stick has a length of 36 inches (18 inches from the “0” mark in each direction, Image, p. 4), so it inherently includes a length of 22. 6 inches. Etiquipedia may not explicitly teach wherein the base includes an arc having a 35.97-degree curvature, the base arranged to interface with a 72-inch diameter table. However, Breman teaches a flexible, stainless steel 36-inch ruler (p. 1) that is flexible enough for measuring curved surfaces (p. 1, Image, p. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date to make the butler stick of Etiquipedia from flexible stainless steel in order to yield the predictable result of being able to align the butler stick with curved surfaces, and it is capable of an arc having a 35.97-degree curvature and interfacing with a 72-inch diameter table.   

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Etiquipedia as applied to claims 1 and 10 respectively above, and further in view of Japanese Patent No. JP 3182558 U, Nakai et al. (“Nakai”).
Regarding claims 6 and 16 (Original), Etiquipedia may not explicitly teach further including at least one template configured to provide an identification and a location of a specialty item on the dining surface area. However, Nakai teaches a placemat 1 with arrangement markers 20 – 80 for arranging tableware such as bowls, plates, chopsticks, spoons, forks, knives, sake sets, cups, glasses, etc. (FIG. 1, ¶27 of translation). It would have been obvious to one of ordinary skill in the art before the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/J.L.K./
Patent Examiner
Art Unit 3715


/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715